COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Apolinar Marquez Camposano v. The State of Texas

Appellate case number:      01-15-00041-CR

Trial court case number:    08-05-04380-CR

Trial court:                284th District Court of Montgomery County

       Appellant’s court-appointed counsel filed a motion to withdraw on June 10, 2015,
and amended brief on June 17, 2015, concluding that the above-referenced appeal is
frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). On
July 3, 2015, appellant, acting pro se, filed the form motion requesting access to a copy
of the record to prepare a response and requesting a 30-day extension of time to file his
pro se Anders brief response. See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex.
Crim. App. 2014).
        Accordingly, we grant appellant’s pro se motion requesting the record and order
the trial court clerk, no later than 10 days from the date of this order, to provide a copy of
the clerk’s and reporter’s records, and any supplemental records, to the pro se appellant.
The trial court clerk shall further certify to this Court, within 15 days of the date of this
order, the date upon which delivery of the record to the appellant is made.
       Finally, we grant appellant’s motion for an extension of time to file a pro se
Anders response. Appellant’s pro se response to his counsel’s Anders brief shall be filed
within 45 days of the date of this order.
       It is so ORDERED.


Judge’s signature: _/s/ Evelyn V. Keyes
                    Acting individually

Date: July 9, 2015